Case 9:19-cv-80358-DMM Document 29 Entered on FLSD Docket 09/10/2019 Page 1 of 10



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION


   KIS SURETY BONDS, LLC                                   CASE NO: 9:19-cv-80358-DMM

          Plaintiff,

   vs.

   TALISMAN CASUALTY INSURANCE
   COMPANY, LLC a Florida Limited
   Liability Company, and TALISMAN
   CASUALTY INSURANCE COMPANY
   LLC, a Nevada Limited Liability Company

        Defendants.
   _____________________________________/

                     PLAINTIFF KIS SURETY BONDS LLC’s
   REPLY TO DEFENDANT’S RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION
      FOR LEAVE TO FILE AN AMENDED COMPLAINT, TO ADD AN ADDITIONAL
    PARTY DEFENDANT AND ALTERNATIVE MOTION TO VOLUNTARILY DISMISS,
   WITHOUT PREJUDICE, THE FEBRUARY 7, 2019 COMPLAINT, WITH CERTIFICATE
                        OF GOOD FAITH CONFERENCE

          Plaintiff KIS SURETY BONDS, LLC (“KIS”) hereby files this Reply to Defendant

   TALISMAN CASUALTY INSURANCE COMPANY, LLC’s, a Nevada Limited Liability

   Company, (“Talisman Nevada”) Response in Opposition to Plaintiff’s Motion for Leave to

   File an Amended Complaint, to Add an Additional Party Defendant and Alternative Motion to

   Voluntarily Dismiss, without prejudice, and Memorandum of Law in Support Thereof

   (“Response in Opposition”) [Dkt. 26], and states:

          1.      On August 20, 2019, the Plaintiff KIS filed its Motion for Leave to File an

   Amended Complaint, to Add an Additional Party Defendant and Alternative Motion to

   Voluntarily Dismiss, without prejudice, and Memorandum of Law in Support Thereof

   (“Motion for Leave to File an Amended Complaint”) [Dkt. 21].

                                                 1
Case 9:19-cv-80358-DMM Document 29 Entered on FLSD Docket 09/10/2019 Page 2 of 10


          2.      In its 19-page Response in Opposition the Defendant Talisman Nevada

   requests that this Honorable Court deny the relief requested by the Plaintiff KIS in the

   Motion for Leave to File an Amended Complaint. As the Plaintiff KIS will demonstrate

   herein, in its Response in Opposition,        the Defendant Talisman Nevada has not only

   misapplied the law to be utilized by this Honorable Court in ruling on the Motion for Leave to

   File an Amended Complaint, but has also misstated many of the factual matters set forth in

   pleadings and other papers filed in this matter.

          3.   Within Section II of its Response in Opposition the Defendant Talisman Nevada

   wrongfully asserts that the Court should deny the Motion for Leave to File an Amended

   Complaint claiming that amending the Complaint would be futile. 1 This is inaccurate.

          4.    The Defendant Talisman Nevada’s futility claim is premised upon the assertion

   that (i) the parties all agree and do not dispute that the Equity Agreement is an enforceable

   express contract that exists between the Plaintiff KIS and the Defendant Talisman Nevada
                                                                                                  2
   and (ii) if an express contract between the parties exists an unjust enrichment count fails.

   These assertions are incorrect because among other reasons KIS is not suing the

   Defendant Talisman Nevada on an enforceable express contract. KIS states that it was a

   victim of a fraud by a new party Defendant sought to be added to the case, MARTIEN

   EERHART, who issued a Proof of Funds letter – which KIS believed to be proper, in part

   because KIS had the resources to support such a letter - which then led to KIS providing the

   Proof of Funds letter to Talisman Nevada. Defendant Talisman Nevada then used that POF

   Letter to obtain significant financial and other benefits.

          5.    In support of the Defendant Talisman Nevada’s assertions set forth in
   paragraph 5 above the Defendant Talisman Nevada cites to the following case law:


   1
     See pages 10 – 14 of the Response in Opposition. Talisman Nevada argues that the
   proposed Amended Complaint attached as Exhibit 2 to the Motion for Leave to File an
   Amended Complaint would be properly dismissed or immediately subject to summary
   judgment for the Defendant Talisman Nevada.
                                                   2
Case 9:19-cv-80358-DMM Document 29 Entered on FLSD Docket 09/10/2019 Page 3 of 10




                     Leader Glob. Sols., LLC v. Tradeco Infraestructura, S.A. DE C.V., 155
                     F. Supp. 3d 1310, 1319-20 (S.D. Fla. 2016) … State Farm Mut. Auto.
                     Ins. Co. v. Physicians Injury Care Ctr., Inc., 427 Fed.Appx 714, 722
                     (11th Cir. 2011), Diamond “S” Dev. Corp. v. Mercantile Bank, 989 So.
                     2d 696, 697 (Fla. 1st DCA 2008)…, Rutt v. Anthem Health Plans, Inc.
                     (In re Managed Care Litig.), No. 00-1334-MD- MORE, 2011 U.S. Dist.
                     LEXIS     46877, at *60-62 (S.D.        Fla.    Mar.    31, 2011) (“an unjust
                     enrichment claim can exist only if the subject matter of the claim is not
                     covered by a valid, enforceable contract”); PDF Foods, Ltd. Liab. Co. v.
                     Naked Juice Co. of Glendora, No. 07- 81217-CIV, 2008 U.S. Dist.
                     LEXIS 126257, at *10-11 (S.D. Fla. Apr. 28, 2008)…


             6.      Although citing this case laws set forth above the Defendant Talisman

   Nevada in its Response in Opposition fails to acknowledge or cite to applicable case law, as

   set forth in paragraph 7 below, which establishes that when ruling on the Motion for Leave

   to File an Amended Complaint it is not appropriate for this Court to determine whether the

   count for unjust enrichment set forth in the proposed amended complaint is subject to

   dismissal or a summary judgment in favor of the Defendant Talisman Nevada.

             7.      For example, the Defendant Talisman Nevada failed to reference the case of

   Sammy Sterling Holdings, LLC, v. United States Aircraft Insurance Group, CASE NO. 16-

   CIV-21230, 2016 WL 8679131 (S.D. Fla. 2016) in its Response in Opposition. In Sammy

   Sterling Holdings, LLC the Court noted that while the general rule in Florida is a plaintiff

   cannot pursue an equitable remedy, such as unjust                     enrichment, “where an express

   contract exists concerning the same subject matter,”3 a plaintiff may plead unjust

   enrichment when the alleged matter falls outside of the scope of the contract. 2016 WL


   2
       See page 11 of the Response in Opposition.
   3
       Citing, Kovtan v. Frederiksen, 449 So. 2d 1 (Fla. 2d DCA 1984).
                                                          3
Case 9:19-cv-80358-DMM Document 29 Entered on FLSD Docket 09/10/2019 Page 4 of 10


   8679131 at *2. See also Wilson v. EverBank, N.A., 77 F. Supp. 3d 1202, 1236 (S.D. Fla.

   2015).

            8.    The “general rule [plaintiff cannot pursue quasi-contractual claims when an

   enforceable express contract exists] does not apply when the quasi-contractual claims

   concern matters which are outside the scope of the contract.” Sammy Sterling Holdings,

   2016 WL 8679131 at *2. See also AutoNation, Inc. v. GAIN Systems, Inc., No. 08-61632-

   CIV, 2009 WL 1941279, at *4 (S.D. Fla. July 7, 2009).

            9.    Within the Response in Opposition the Defendant Talisman Nevada has
   completely ignored that within the proposed amended complaint the Plaintiff KIS’s claim for
   unjust enrichment is not based upon the existence of an enforceable express contract
   between the Plaintiff KIS and the Defendant Talisman Nevada, or that an enforceable
   express contract exists between the Parties.
            10.   Further the claim for unjust enrichment set forth in the proposed amended

   complaint is outside the scope of the equity agreement. Within the proposed amended

   complaint, the Plaintiff KIS is asserting a claim for unjust enrichment based upon the

   allegations that it conferred a benefit upon Defendant Talisman Nevada that the Defendant

   accepted, used and from which it profited, without any remuneration or other consideration

   being paid to Plaintiff KIS for conferring that benefit.

            11.   Furthermore, Defendant’s assertions set forth in Sections I & II of the

   Response in Opposition are premature. In Baptist Hospital of Miami, Inc., et al., v. Medica

   Healthcare Plans, Inc., 385 F.Supp.3d 1289, 1293 (S.D. Fla. 2019), the Court stated that

   until an express contract is proven, a motion to dismiss a claim for unjust enrichment on

   these grounds is premature. See also Sader v. Padron, No. 1:18-CV-22891-UU, 2018 WL

   7287159, at *5 n. 1 (S.D. Fla. Dec. 19, 2018) (quoting Mobil Oil Corp. v. Dade County Esoil

   Mgmt. Co., Inc., 982 F. Supp. 873, 880 (S.D. Fla. 1997)). Clearly, the argument that the


                                                    4
Case 9:19-cv-80358-DMM Document 29 Entered on FLSD Docket 09/10/2019 Page 5 of 10


   Plaintiff KIS should not be allowed to amend the Complaint because the count for unjust

   enrichment is subject to dismissal is premature. At this stage, this Honorable Court should

   not make any determination that count for unjust enrichment set forth in the proposed

   amended complaint is subject to dismissal.

          12.    The Plaintiff KIS’s count for unjust enrichment set forth in the proposed

   amended complaint is based on the allegations that KIS facilitated and paid for the POF

   letter, Exhibit C attached to the proposed amended complaint, which POF letter was used

   by the Defendant Talisman Nevada to maintain its licensure with the Nevada Department of

   Insurance. The fact that it turned out that, unbeknownst to Plaintiff KIS, the POF letter

   provided to KIS and then in turn provided to Talisman Nevada was fraudulent does not

   change the undisputed fact that the POF Letter was used by the Defendant Talisman

   Nevada.

          13.    In Rockwood Specialties, LLC, v. Prime Investors & Developers, LLC, et. al.,
   CASE NO. 16-23920-CIV, 2017 WL 7792607, at *4 (S.D. Fla. 2017), the Court noted that
   pursuant to Florida law, a plaintiff may plead alternative theories of breach of contract and
   quasi contract, such as unjust enrichment. Id. Even though the law does not permit a party
   to simultaneously prevail on an unjust enrichment theory and a contractual theory, it does
   not require the dismissal (at the motion to dismiss stage) of an unjust enrichment claim
   merely because an enforceable express contract exists that arguably governs the conduct
   complained of. Id. (citing, In re Checking Account Overdraft Litig., 694 F. Supp. 2d 1302,
   1321 (S.D. Fla. 2010)). In fact, in Rockwood Specialties, the Court rejected the dismissal of
   the Count for unjust enrichment by noting that if it is possible that the claim for breach of
   contract fails the Plaintiff may still be entitled to recover under an unjust enrichment claim.
   2017 WL 7792607, at *4 .
          14.    Within the Proposed Amended Complaint, the Plaintiff KIS is not seeking
   damages from the Defendant Talisman Nevada for Breach of the Equity Agreement.
   Despite its position within the Response in Opposition the Defendant Talisman Nevada has
   never agreed that the equity agreement was an enforceable contract upon which the
                                                 5
Case 9:19-cv-80358-DMM Document 29 Entered on FLSD Docket 09/10/2019 Page 6 of 10


   Plaintiff KIS could recover damages from the Defendant Talisman Nevada. Clearly the
   Plaintiff KIS does not have an adequate remedy at law against the Defendant Talisman
   based upon a claim for breach of the equity agreement. In fact, in its answer to the original
   complaint the Defendant Talisman Nevada denied that the Equity Agreement was an
   enforceable contract. See Defendant Talisman Nevada’s Answer and Affirmative Defenses
   [Dkt. 3].
           15.   Within its Response in Opposition the Defendant Talisman Nevada also

   wrongfully asserts that because the POF letter was fraudulent no benefit was conferred on

   the Defendant. The above assertion of the Defendant Talisman Nevada, at the minimum,

   presents an issue of fact that is not ripe for resolution at this time. The Plaintiff KIS has

   alleged within the proposed amended complaint that the POF letter was used by the

   Defendant Talisman Nevada to maintain its licensure with the Nevada Department of

   Insurance. That fact alone evidences a benefit being conferred on the Defendant Talisman.

           16.   In Section III of the Response in Opposition the Defendant Talisman Nevada

   asserts that Mr. Eerhart should not be added as a party Defendant because Rule 20(a)(2),

   Fed. R. Civ. P. does not allow a fraud claim against Mr. Eerhart, as set forth in Count I of

   the proposed amended complaint, to be added to this litigation. The Defendant Talisman

   Nevada asserts that because the elements of the fraud claim against Mr. Eerhart and the

   unjust enrichment claim against the Defendant Talisman Nevada are distinct, joinder is not

   permitted under Rule 20(a)(2), Fed. R. Civ. P.

           17.   The Defendant Talisman Nevada’s assertions set forth in paragraph 16 above
   are incorrect. In Smith v. Trans–Siberian Orchestra, et al, 728 F.Supp.2d 1315, 1319 (M.D.
   Fla. 2010) the Court noted that:
                 Rule 20(a) imposes two requirements for joinder of parties. First, all
                 claims against parties joined as defendants must regard or arise out of
                 “the same transaction or occurrence, or series of transactions or
                 occurrences.” Second, there must be some question of law or fact

                                                6
Case 9:19-cv-80358-DMM Document 29 Entered on FLSD Docket 09/10/2019 Page 7 of 10


                 common to all defendants that will arise in the action…. A logical
                 relationship exists if the claims rest on the same set of facts or the
                 facts, on which one claim rests, activate additional legal rights
                 supporting the other claim. …


   Smith, 728 F.Supp.2d at 1319.

          18.   The Plaintiff KIS would respectfully suggest that the claims against both Mr.

   Eerhart and Talisman Nevada, as set forth in the proposed amended complaint, have a

   logical relationship, and present common questions of law and/or fact. In particular, the

   Defendant Talisman’s utilization of the POF letter as set forth in paragraphs 20, 34, 35, 38,

   39, 40 and 41 of the proposed amended complaint, although fraudulent, raises questions of

   law and/or fact common to both KIS’s claims against Mr. Eerhart and the Defendant

   Talisman Nevada. For example, the value of the benefit conferred on the Defendant

   Talisman Nevada through the utilization of the POF letter with the Nevada Department of

   Insurance has a logical relationship to the damages which the Plaintiff KIS could recover

   from Mr. Eerhart.

          19.     In Section 5 of the Response in Opposition the Defendant Talisman claims

   that the Motion for Leave to File an Amended Complaint should be denied because the

   Motion is untimely and the Plaintiff KIS cannot show good cause to allow the amendment

   after July 1, 2019, the time set forth in the May 1, 2019 Pretrial Scheduling Order and

   Order Referring Case to Mediation [Dkt. 10] for amending pleadings or joining additional

   parties. The Defendant Talisman Nevada asserts that the Plaintiff KIS should have filed the

   Motion for Leave to File an Amended Complaint prior to the deposition of the JP Morgan

   Chase Bank NA corporate representative on July 10, 2019.




                                                 7
Case 9:19-cv-80358-DMM Document 29 Entered on FLSD Docket 09/10/2019 Page 8 of 10


          20.    The Defendant Talisman Nevada argument that the Motion for Leave to File

   an Amended Complaint is untimely relies upon the assertion that due to the position of the

   Defendant Talisman Nevada’s counsel as set forth in a January 9, 2019 letter [Dkt. 21-1,

   pp. 11- 15] it should have been obvious to the Plaintiff KIS that the POF letter was

   fraudulent. The Defendant Talisman Nevada asserts that the Plaintiff KIS had an obligation

   to perform an in-depth investigation before July 1, 2019. The Defendant Talisman Nevada

   makes this argument as set forth on page 18 of the Response in Opposition without citation

   to any legal support or addressing the legal citations set forth in paragraphs 19, 20, 21 and

   22 of the Motion for Leave to File an Amended Complaint, which legal citations support the

   granting of the relief requested in Motion for Leave to File an Amended Complaint.

          21.    Further, within its Response in Opposition the Defendant Talisman Nevada

   fails to address the factual matters set forth in paragraphs 9, 10, 11, 12 and 13 of the

   Motion for Leave to File an Amended Complaint, all of which establish that the Plaintiff KIS

   conducted a reasonable good faith investigation into the validity of the POF Letter, even

   taking into account the January 1, 2019 letter of counsel for the Defendant Talisman

   Nevada.

          22.    Another point that the Defendant Talisman Nevada fails to address in its

   Response in Opposition, and which supports the appropriateness of the timing of the filing

   of the Motion for Leave to File an Amended Complaint, is the uncontested fact that the

   Defendant Talisman had utilized the POF Letter (Exhibit C attached to the proposed

   amended complaint) in its dealings with the Nevada Department of Insurance, and the

   apparent acceptance of the information contained within the POF Letter by the Nevada

   Department of Insurance. It was reasonable for the Plaintiff KIS to rely upon the fact that the

   POF letter was accepted by the Nevada Department of Insurance.

                                                 8
Case 9:19-cv-80358-DMM Document 29 Entered on FLSD Docket 09/10/2019 Page 9 of 10


          23.    Further, the Defendant Talisman Nevada completely ignores the significance

   of the fact that prior to the time the Plaintiff KIS filed the Motion for Leave to File an

   Amended Complaint the Defendant Talisman Nevada did not notifiy the Nevada

   Department of Insurance that the POF Letter was fraudulent or that information provided to

   the Department of Insurance by the Defendant Talisman Nevada was based upon a

   fraudulent POF Letter that it had been issued. It is indeed reasonable for the Plaintiff KIS to

   have relied upon the efficacy of the POF letter based in part upon the Defendant Talisman

   Nevada’s (i) utilization of the POF letter in its dealings with the Nevada Department of

   Insurance and (ii) failure to report to the Nevada Department of Insurance that the POF

   letter was fraudulent.

          24.    The Plaintiff KIS would also point out that within the Response in Opposition

   the Defendant Talisman Nevada does not address the matters set forth in paragraphs 23 –

   26 of the Motion for Leave to File an Amended Complaint. At the very minimum, the

   Plaintiff should be permitted to Voluntarily dismiss the Complaint against the Defendant

   Talisman Nevada without prejudice.

          25.    Further, the Defendant Talisman Nevada’s assertions set forth in paragraphs

   12-17 of the Response in Opposition regarding settlement discussions are irrelevant to the

   matters at issue with regards to the Motion for Leave to File an Amended Complaint. There

   never was a settlement between the parties and Exhibits 2 - 5 attached to the Response in

   Opposition establish that there was not a settlement, but only discussions regarding the

   terms of a potential settlement.

                                              CONCLUSION

          The Plaintiff KIS SURETY BONDS, LLC, respectfully requests this Honorable Court

   grant the relief requested by the Plaintiff in the Motion for Leave to File an Amended

                                                 9
Case 9:19-cv-80358-DMM Document 29 Entered on FLSD Docket 09/10/2019 Page 10 of 10


   Complaint, and enter an order (i) granting the Plaintiff’s Motion for Leave to File an

   Amended Complaint and to Add an Additional Party Defendant, (ii) permitting the Plaintiff to

   file and serve the proposed Amended Complaint attached to the Motion for Leave to File an

   Amended Complaint as Exhibit “2,” (iii) providing the Defendant TALISMAN Nevada 20

   days to file and serve its response to the Amended Complaint, (iv) such other relief as the

   Court deems just and proper, or, in the alternative, if this Honorable Court does not enter

   an order granting the relief requested in (i) and (ii) set forth above, enter an order (v)

   granting the Plaintiff’s Motion to Voluntarily Dismiss, without prejudice, the February 7, 2019

   Complaint, (vi) dismissing the February 7, 2019 Complaint, without prejudice, and (vii) such

   other relief as the Court deems just and proper.


                                              Respectfully submitted,

                                              Counsel for the Plaintiff
                                              Seiden Law Group, LLC.
                                              150 East Boca Raton Road, Suite B
                                              Boca Raton, Florida 33432
                                              (561) 703-7002
                                              aseiden@seidenlawgroupllc.com


                                              By:____/s/_Andrew Seiden_____
                                                    Andrew Seiden, Esq.
                                                    Florida Bar No. 373672


                                              DAVID M. BECKERMAN, P.A.
                                              7000 West Palmetto Park Road - Suite 500
                                              Boca Raton, FL 33433
                                              David@beckermanlaw.com
                                              (561) 391-6000 Office



                                              By:     /s/ David M. Beckerman
                                                       David M. Beckerman, Esq.,




                                                 10
